Case: 13-20461      Document: 00512642258         Page: 1    Date Filed: 05/27/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20461
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 27, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BOBBY DAN TEETS, also known as Bull,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-644-2


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Bobby Dan Teets appeals the denial of the Government’s Federal Rule of
Criminal Procedure 35(b) motion for a sentence reduction based on his
substantial assistance.       We pretermit the question of whether the appeal
waiver bars the instant appeal because Teets’s challenge to the district court’s
ruling fails. See United States v. Story, 439 F.3d 226, 230-31 (5th Cir. 2006).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20461    Document: 00512642258    Page: 2   Date Filed: 05/27/2014


                                No. 13-20461

      Teets contends that the district court denied the Government’s motion
pursuant to Rule 35(b)(2)(B) or (C) and argues that the district court erred by
requiring the Government to prove or allege when the information he provided
became useful. Teets’s argument rests on a faulty premise. The Government
filed the motion within one year of the oral pronouncement of sentence.
Therefore, the only applicable provision of Rule 35(b) was subsection (1). See
FED. R. CRIM. P. 35(b)(1).
      The Government’s U.S.S.G. § 5K1.1 and Rule 35(b) motions relied on the
same substantial assistance.     The district court had already taken this
substantial assistance into account when it granted the Government’s § 5K1.1
motion. Thus, the district court appropriately required the Government to
show that Teets had offered additional substantial assistance to warrant a
further sentence reduction. The Government failed to do so.
      The district court’s judgment is AFFIRMED.




                                      2